DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 05/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. US 11,047,717 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments 
Applicant’s arguments and amendments filed on 05/06/2022, with respect to claims 1-20 have been fully considered and persuasive. Due to the current amendment to the Claims, and due to submission of acceptable Terminal Disclaimer, which is approved, the rejections addressed in the previous office action has been withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a system comprising, in combination with the other recited elements, wherein the portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container; and a controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the metering mechanism, wherein the controller is programmed to adjust its control of the metering mechanism based on the rate of bulk material being fed into the blender inlet as measured by the at least one sensor.

With regard to Claim 6, the prior arts of the record do not teach or fairly suggest a system comprising, in combination with the other recited elements, wherein the portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container; and a controller in communication with the at least one sensor programmed to determine a rate of bulk material being routed into the blender inlet and through the metering mechanism, wherein the controller is programmed to: receive an output from a flowmeter coupled to a fluid inlet flow line to a blender unit having the blender inlet; and calculate a concentration of the bulk material in the blender unit based on the output from the flowmeter and the rate of bulk material being fed into the blender inlet.

With regard to Claim 12, the prior arts of the record do not teach or fairly suggest a method, the method comprising, in combination with the other recited steps, wherein the portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container; determining, via a controller in communication with the at least one sensor, a rate of bulk material being routed into the blender inlet and through the metering mechanism; and calculating, via the controller, a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.

With regard to Claim 19, the prior arts of the record do not teach or fairly suggest a method, the method comprising, in combination with the other recited steps, wherein the portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container; comparing the amount of bulk material sensed to be in the one or more portable containers received on the frame of the support structure to an amount of bulk material recorded on a weight ticket or on an RFID tag associated with the one or more portable containers.

With regard to Claim 20, the prior arts of the record do not teach or fairly suggest a method, the method comprising, in combination with the other recited steps, wherein the portable container is supported on the frame such that the portable container is selectively removable from the frame and replaceable by another portable container; and determining an amount of bulk material remaining in one or more portable containers that are partially emptied based on measurements from the at least one sensor.

Claims 2-5, 7-11 and 13-18 are allowed by virtue of their dependence from Claims 1, 6, 12 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861